PER CURIAM.
The defendant seeks review of the denial without hearing of a post conviction motion which sought additional credit for time served. Because of the uncertainty in the present record, particularly as to the reason for the defendant’s confinement in Orange County during the period for which the claim is now made, we vacate the order below and remand for an eviden-tiary hearing pursuant to Rule 3.850. Consult Tatum v. State, 811 So.2d 849 (Fla. 3d DCA 2002)(SC02-952, stayed pending review in Gethers v. State, SC01-2639).